Citation Nr: 0822685	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  93-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder.

2. Entitlement to service connection for alcoholism as 
secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel




INTRODUCTION

The veteran had active duty for training from May 1980 to 
September 1980 and served on active duty from August 1984 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May and June 
1992 by the Department of Veterans Affairs (VA) regional 
office (RO) in Lexington, Kentucky.

This case has undergone a protracted appellate history.  The 
Board initially reviewed this appeal in November 1994, at 
which time, the Board determined that service connection for 
a psychiatric disability was not well grounded and the laws 
and regulations precluded entitlement to service connection 
for alcoholism as secondary to a psychiatric disability.

The veteran appealed the decision to the United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, herein the "Court"), which, based on a 
joint motion, vacated and remanded the Board's decision.  The 
Board in turn remanded the appeal to the RO in November 1996 
for further evidentiary development.  The RO again denied the 
claim and returned the appeal to the Board.

In November 1997, the Board again determined that the claim 
for service connection for an acquired psychiatric disability 
was not well grounded and the laws and regulations precluded 
entitlement to service connection for alcoholism as secondary 
to an acquired psychiatric disability.  The veteran appealed 
the decision to the Court.  In November 1998, the Court 
granted a Joint Motion to Remand and to Stay Further 
Proceedings on the basis that the Board failed to comply with 
its prior remand order and the remand of the Court.

In June 1999, the Board remanded the claim to the RO for 
further evidentiary development.  Following attempts to 
comply with the Board remand directives, the RO denied the 
veteran's claim and returned the appeal to the Board.

During the pendency of this appeal, the Veterans Claims 
Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103A, 5106, 5107, 5126 (West 2002), became effective on 
November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  The VCAA and implementing regulations eliminated the 
requirement of submitting a well- grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In March 2005, the veteran withdrew a request for a hearing.  
38 C.F.R. § 20.704(e) (2005).

In June 2005, the Board remanded the case to the RO for 
examination of the veteran and further adjudicative action.  
The veteran was examined in August 2005 and the RO reviewed 
the results, continuing to deny the claims. 

In March 2006, the Board denied the claims because while the 
August 2005 examiner concluded that the appellant suffered 
from alcoholism and a personality disorder, there was no 
evidence linking a current disability to an incident in 
service.  Thereafter, the appellant appealed this decision to 
the Court, which again vacated the Board decision and 
remanded the case to the Board due to the RO's failure to 
request or otherwise obtain records of mental health 
treatment received by the appellant at Ft. Sill in September 
1984.   

Notice is taken that following the Court's return of the case 
to the Board in October 2007, the appellant submitted 
additional evidence directly to the Board along with a waiver 
of initial RO consideration.  

Unfortunately, despite the length of this appeal, as 
explained below, this case must again be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC, 
to comply with applicable law and regulations, to include the 
Court's most recent Order.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that, in light of the Court's Order, 
additional development is warranted to address the merits of 
the appellant's claim.  38 C.F.R. § 19.9 (2007). 
Specifically, in its Order, the Court directed the Board to 
obtain records relating to the appellant's September 1984 
mental health treatment at Ft. Sill.  Accordingly, VA must 
secure this identified relevant medical evidence.  See also 
38 C.F.R. § 3.159(c)(2) (2007).

The appellant has requested that the Board obtain records of 
treatment from two private providers - Dr. Vasquez and Dr. 
Hays in Manchester, Kentucky.  
Such pertinent evidence must also be obtained.  38 C.F.R. § 
3.159(c)(1).  In addition, the veteran has provided a written 
statement and two buddy statements concerning the nature and 
etiology of his alcoholism and mental health problems.  While 
this evidence was accompanied by a waiver of RO review signed 
by the veteran, as this appeal must be remanded for the 
reasons noted above, the RO should consider this additional 
evidence as well.  

As to the claim for service connection for alcoholism, the 
Board is cognizant of the fact that the law and regulations 
provide that compensation shall not be paid if the claimed 
disability or death was the result of the person's own 
willful misconduct or abuse of alcohol.  See 38 U.S.C.A. §§ 
105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007).  
With respect to alcohol abuse, Section 8052 of the Omnibus 
Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, effective 
for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a 
appellant's own alcohol (or drug) abuse.  Moreover, § 8052 
also amended 38 U.S.C. § 105(a) to provide that, with respect 
to claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol.  See also VAOPGPREC 2-97.  
However, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) 
(CAFC), the Court held that a veteran could receive 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service-
connected disability.  (Emphasis added.)  In other words, 38 
U.S.C.A. §§ 1110, 1131 do not preclude compensation for an 
alcohol disability secondary to a service-connected 
disability, or use of an alcohol abuse disability as evidence 
of the increased severity of a service-connected disability.  
Rather, the statute precludes compensation only for (a) 
primary alcohol abuse disabilities, and (b) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse. The Court defined "primary" as 
meaning an alcohol abuse disability arising during service 
from voluntary and willful drinking to excess.  Accordingly, 
appellate consideration of the claim for service connection 
for alcoholism secondary to an acquired psychiatric disorder 
(38 C.F.R. § 3.310) must be deferred pending completion of 
the development ordered in this remand and readjudication of 
the claim for service connection for an acquired psychiatric 
disorder.  Simply put, the two claims on appeal are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other].   

The appellant further requests that the Board order a VA 
examination to consider the new evidence.  This matter is 
addressed below. 

In view of the foregoing, to include the Court's Order, this 
case must be REMANDED for the following action:

1. The AMC/RO must attempt to obtain all 
pertinent records of mental health 
treatment from Ft. Sill from September 
1984 for inclusion in the veteran's claims 
folder.

2. The AMC/RO should ask the veteran for 
any additional identifying information he 
may be able to provide, to include names, 
dates of treatment and locations of 
physicians or medical treatment facilities 
who have treated him for alcoholism or a 
psychiatric disorder from the time of his 
1985 service discharge to the present, to 
include any medical records from Dr. 
Vasquez and Dr. Hays in Manchester, 
Kentucky.  The AMC/RO should then acquire 
any such records after having received 
authorization and consent for release, and 
then associate these records with the 
claims file.

3. If and only if, after completion of any 
other notice or development indicated by 
the state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
determines that such is necessary, schedule 
the veteran for a VA psychiatric 
examination in order to answer the 
following questions:

a.  As to an acquired psychiatric 
disorder,

i.  Is it at least as likely as not (i.e., 
50 percent or greater probability) that 
any psychiatric disorder that is currently 
present is related to service.  

b.  As to alcoholism: 

i.  Is it at least as likely as not (i.e., 
50 percent or greater probability) that 
the veteran's alcoholism was caused or  
aggravated by any acquired psychiatric 
disorder.  
 
The psychiatrist is advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The psychiatrist is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

The psychiatrist is requested to provide a 
rationale for any opinion provided.  If the 
clinician is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate.

If the veteran's alcoholism was aggravated 
by a service-connected psychiatric 
disorder, to the extent that is possible, 
the examiner is requested to provide an 
opinion as to approximate baseline level of 
severity of the nonservice-connected 
alcoholism before the onset of aggravation 
(e.g., mild to moderate; moderate to 
severe).

The psychiatrist is requested to provide a 
rationale for any opinion provided.  If the 
clinician is unable to answer the question 
presented without resort to speculation, he 
or she should so indicate.

The claims folder and a copy of this remand 
should be made available to the clinician 
for review. 

4. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record subsequent 
to the last SSOC, the AMC/RO must 
readjudicate the appellant's claims for 
service connection for an acquired 
psychiatric disorder and alcoholism as 
secondary to an acquired psychiatric 
disorder.  If any benefit sought remains 
denied, the AMC/RO should issue an 
appropriate SSOC and provide an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



